Citation Nr: 1411064	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to November 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) which in part granted service connection for bilateral pes planus, rated 10 percent, effective May 1, 2009.  The Veteran requested a hearing in his substantive appeal; in a later October 2010 letter, he withdrew such request and elected a decision review officer (DRO) hearing instead.  In March 2011, a DRO hearing was held at the RO; a transcript is associated with the record.

[The Board has reviewed the Veteran's VA electronic and data storage system (as well as his paper claims file to ensure that the complete record was considered).]


FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he intended to withdraw his appeal seeking service connection for bilateral hearing loss, a low back disability, and a right knee disability; there is no question of fact or law remaining before the Board in these matters.

2.  Throughout the evaluation period, the Veteran's bilateral pes planus is reasonably shown to have been severe, as reflected by notations of pronation, pain on palpation (i.e. manipulation), and callosities; pronounced flatfoot is not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met as to the Veteran's claims of service connection for bilateral hearing loss, a low back disability, and a right knee disability; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.20.204 (2013). 

2.  A 30 percent rating (but no higher) is warranted for the Veteran's bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Regarding the claims of service connection for bilateral hearing loss, a low back disability, and a right knee disability, discussion of the impact of the VCAA on such matters is not necessary in light of the Veteran's expression of intent to withdraw his appeal in those matters.  

The appeal regarding the rating for pes planus is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2010 statement of the case properly provided the Veteran notice on the downstream issue of entitlement to an increased initial rating.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA podiatry examinations in July 2009 and May 2011.  While neither examiner reviewed the record, the Board finds that the examination reports are nonetheless adequate for rating purposes, as they adequately describe the severity of the disability, and note the findings necessary to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Withdrawn Claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. §§ 20.204, 20.204(c).

In a statement received in May 2011, the Veteran indicated that he wished to withdraw his appeals seeking service connection for bilateral hearing loss, a low back disability, and a right knee disability.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  Conceding (for purposes of this discussion only) that his August 2011 statement attempting to revoke the withdrawal may be interpreted as a notice of disagreement (NOD) with the December 2009 rating decision, it was not timely, and therefore was invalid.  Thus, the Board finds that the Veteran has in fact withdrawn his appeal in the service connection matters, and there is no allegation of error of fact or law for appellate consideration regarding those claims.  Accordingly, the Board does not have jurisdiction to consider these matters, and the appeal in the matters must be dismissed.

Increased rating for pes planus

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

Under Code 5276 (for pes planus), a 10 percent rating is warranted for moderate bilateral or unilateral flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is rated 30 percent if unilateral, and 50 percent if bilateral.  38 C.F.R. § 4.71a.

In June 2009, the Veteran received VA evaluation and treatment for symptomatic pes planus.  Physical examination showed a medial column arch collapse, with no significant pain noted.  

On July 2009 VA examination, the Veteran reported daily "8/10 bilateral longitudinal plantar arch pain," with flare-ups to "10/10 in intensity approximately once or twice a week."  He reported weight-bearing tolerance was limited to one hour or less.  There was tenderness to palpation of the entire length of bilateral longitudinal plantar arches.  No sign of hallux valgus, hammertoe, or similar deformity was present; skin and nails were normal.  Achilles tendons were non-tender and aligned normally.  There were four degrees of valgus angulation of the os calcis in relationship to the long axis of the tibia, bilaterally.  No fixed or flexible hind, mid, or forefoot deformities were noted; motion was normal.  There was no evidence of abnormal weight bearing.  There was no pain, loss of motion, weakness, fatigability, or loss of coordination during or after repetitive testing.  After a review of X-rays, the diagnosis was mild bilateral pes planus, calcaneal enthesopathy, and mild arthritis at the first metatarsophalangeal (MTP) joints bilaterally, and bilateral plantar fasciitis.  

At his May 2011 DRO hearing, the Veteran testified that he experienced constant foot pain with some relief provided by orthotic inserts.  Specifically, he indicated that orthotics allowed him to at least walk, but provide only minimal pain relief.  He also reported hard nodules around both heels, and a history of swelling (but denied calluses or blisters on the soles of his feet).  

On May 2011 VA examination, the Veteran reported continuous foot pain since discharge, lasting at least half a day.  He stated he is able to work his job in security (which involves significant walking and standing), and can drive and perform normal activities of daily living.  He denied flare-ups, incoordination, excess fatigue, or lack of endurance, and was able to dorsiflex and plantar flex his right toes to 10 degrees without pain.  A 4 mm callus was found over the right posterior os calcis.  The Achilles tendon was aligned normally, and there was no other evidence on his heels of abnormal weight bearing (aside from the callus).  There was no additional functional impairment due to coordination, fatigue, or lack of endurance.  The examiner noted there was a pronated left foot.  

The record reasonably supports that the Veteran's pes planus has been severe throughout.  In June 2009, he presented with severe symptoms, reporting intense daily pain (on use) (8/10 with flare-ups to 10/10).  As a layperson, he is fully competent to testify as to observable symptomatology, including pain.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  On July 2009 VA examination there was tenderness to palpation (manipulation) throughout the arches.  The May 2011 VA examination found a callus on the right and pronation on the left.  With resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), such findings at least approximate the criteria for a 30 percent rating (See 38 C.F.R. § 4.7), and such rating is warranted.  However, such findings do not demonstrate that the bilateral pes planus is pronounced; there is no marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Notably, at the May 2011 hearing, the Veteran expressly indicated that orthotic inserts provided some relief and that he is still able to walk and stand for certain periods at work.

The Board has also considered whether referral if this claim for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's bilateral pes planus is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned).  As noted above, the Veteran himself has indicated that he is able to perform his work in security.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As the Veteran is employed, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeals seeking service connection for bilateral hearing loss, a low back disability, and a right knee disability are dismissed.

A 30 percent (but no higher) rating is granted for bilateral pes planus, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


